FILED
                             NOT FOR PUBLICATION                            SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10102

                Plaintiff - Appellee,            D.C. No. 2:13-cr-50016-ROS

  v.
                                                 MEMORANDUM*
STEPHEN O’NEAL WASHINGTON, Jr.,
a.k.a. Steven O’Neal Washington, Jr.,
a.k.a. Steven O’Neal Washington,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Stephen O’neal Washington, Jr., appeals from the district court’s order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **   The Honorable Howard D. McKibben, United States District Judge
for the District of Nevada, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revoking supervised release and challenges the 10-month custodial sentence, 36-

month term of supervised release, and a special condition of supervised release

imposed upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm in part, vacate in part, and remand.

      Washington contends that the district court erred by failing to explain the

sentence adequately and to address his nonfrivolous arguments for a non-

Guidelines sentence. We review for plain error, see United States v. Hammons,

558 F.3d 1100, 1103 (9th Cir. 2009), and find none. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc) (adequate explanation may be inferred

from the record as a whole).

      Washington also challenges a special condition of supervised release. His

challenge is only to the written order, which prohibits him “from making major

purchases, incurring new financial obligations, or entering into financial contracts

without the prior approval of the probation officer.” Washington argues that this

condition is unconstitutionally vague and insufficiently related to the 18 U.S.C.

§ 3583(d) sentencing factors. Because it is not clear from the order which

transactions are subject to the condition, the condition is impermissibly vague. See

United States v. Guagliardo, 278 F.3d 868, 872 (9th Cir. 2002) (conditions of

supervised release must be “sufficiently clear to inform [defendant] of what


                                          2                                    14-10102
conduct will result in his being returned to prison”). We, therefore, vacate special

supervised release condition #4. We remand for the district court to reenter

judgment without this condition or to hold a resentencing at which the court may

reimpose the condition more narrowly. If the court reimposes the condition, it

shall state with greater particularity which purchases, financial obligations, and

financial contracts are covered by the condition and why the condition is necessary

in this case.

       AFFIRMED in part; VACATED in part; and REMANDED.




                                           3                                   14-10102